Citation Nr: 1814989	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  08-06 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected residuals of a traumatic brain injury (TBI).

2.  Entitlement to a rating in excess of 20 percent for partial complex seizures prior to December 19, 2012.

3.  Entitlement to a rating in excess of 40 percent for partial complex seizures with narcolepsy beginning December 19, 2012. 

4.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected seizure with narcolepsy disability.

5.  Entitlement to a grant of total disability based on individual unemployability (TDIU) prior to December 19, 2012.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2007, May 2007, December 2011, and May 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that in December 2016, the Board had remanded the claims on appeal, which at the time included "service connection for narcolepsy."  Thereafter, in an August 2017 rating decision, the RO granted the claim for narcolepsy (evaluated as partial complex seizures with narcolepsy) and assigned a rating of 40 percent beginning December 19, 2012.  Specifically, the RO indicated that "Narcolepsy by VA regulations is rated together with seizures as such this rating is granting service connection for narcolepsy from December 19, 2012 which is being evaluated with your already service connected partial complex seizures."  As the Veteran's claim for narcolepsy has been granted, that issue is no longer before the Board for consideration.  

Additionally, the Board notes that the issues involving a higher rating for lymphedema is part of a different appeal stream that is currently being developed at the RO at the post-notice of disagreement stage and the RO has not yet issued a statement of the case regarding this claim.  The Board acknowledges that ordinarily the claim should be remanded for issuance of a statement of the case pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  However, record indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlicon, where a notice of disagreement had not been recognized.  As such, the Board need not direct the RO in a remand to address the claim at this time.

Moreover, in October 2017 the Veteran filed a Notice of Disagreement (NOD) with (1) the rating assigned for his partial complex seizures; (2) the effective date of the 40 percent rating for partial complex seizures; (3) the effective date for the grant of a TDIU; (4) an earlier effective date for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35; and (5) entitlement to an earlier effective date for the grant of special monthly compensation based on housebound criteria.  The Board notes that the issues pertaining to the rating and effective date assigned for the 40 percent rating for the Veteran's seizure disability and the effective for a TDIU are currently being considered in the decision below.  Regarding the remaining issues in the Veteran's NOD, the Board acknowledges that ordinarily those claims should be remanded for issuance of a statement of the case pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  However, the record indicates that the Veteran's NOD has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlicon, where a notice of disagreement had not been recognized.  As such, the Board need not direct the RO in a remand to address these claims at this time.

The issue of service connection for obstructive sleep apnea, to include as secondary to the service-connected seizure with narcolepsy disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period prior to December 19, 2012, the Veteran's seizure disability has more nearly approximated an average of 1 major seizure in the last six months and averaged at least 5 to 8 minor seizures weekly.  
2.  For the rating period beginning December 19, 2012, the Veteran's seizure episodes together with his episodes of narcolepsy more nearly approximate more than 10 minor seizures weekly.  

3.  Throughout the entire period under appeal, the Veteran's TBI symptoms are fully contemplated in his separately assigned ratings for posttraumatic stress disorder (PTSD), seizure disorder, and narcolepsy.

4.  For the rating period prior to December 19, 2012, the Veteran's service-connected disabilities were not of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no higher, for a seizure disorder prior to December 19, 2012, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 3.321 (b)(1), 4.1, 4.3, 4.7, 4.121, 4.122, 4.124a, Diagnostic Code 8914, General Rating Formula for Major and Minor Epileptic Seizures (2017).

2.  The criteria for an 80 percent rating, but no higher, for a seizure disorder with narcolepsy beginning December 19, 2012, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.3, 4.7, 4.121, 4.122, 4.124a, Diagnostic Code 8914, General Rating Formula for Major and Minor Epileptic Seizures (2017).

3.  The criteria for a compensable rating for TBI residuals are not met.  38 U.S.C. 
§§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.87, 4.124a, 4.130, Diagnostic Codes 8045, 8914, 9411 (2017).

4.  The criteria for entitlement to TDIU are not met prior to December 19, 2012.  
38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability Ratings Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).


Laws and Analysis for Seizure Disability with Narcolepsy

The Veteran's seizure disorder is currently rated under Diagnostic Code 8914.  Further, the Veteran's narcolepsy is rated under 38 C.F.R. § 4.97 , Diagnostic Code 8108, which provides that the disability be rated as epilepsy, petit mal, under Diagnostic Code 8911, which is to be rated under the general rating formula for minor seizures.  

Under Diagnostic Code 8914, psychomotor epilepsy is to be rated based on major or minor seizures under the General Rating Formula for Major and Minor Epileptic Seizures.  Psychomotor seizures will be rated as "major seizures" when characterized by automatic states and/or generalized convulsions with unconsciousness.  Psychomotor seizures will be rated as "minor seizures" when characterized by brief transient episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory or mood, or autonomic disturbances.  See 38 C.F.R. § 4.124a, Diagnostic Code 8914.  38 C.F.R. § 4.122 further describes the characteristics of psychomotor epilepsy.

Under the General Rating Formula for Major and Minor Epileptic Seizures, a 20 percent evaluation is assigned when there is at least 1 major seizure in the last 2 years, or at least 2 minor seizures in the last six months.  A 40 percent evaluation is assigned when there is at least 1 major seizure in the last six months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.  A 60 percent evaluation is assigned when there is an average of at least 1 major seizure in 4 months over the last year, or 9 to 10 minor seizures per week.  An 80 percent evaluation is assigned when there is an average of at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  A 100 percent evaluation is assigned when there is an average of at least 1 major seizure per month over the last year.  
38 C.F.R. § 4.124a.

In a November 1980 Disability Evaluation Examination, it was noted that the Veteran had a history of recurrent episodes of disorientation, which occasionally also involved convulsive seizures.  These spells "initially began to happen once every day and then would drop off to maybe once every one and a half months and then pick back up again."

The evidence also includes an August 2006 VA epilepsy and narcolepsy examination report.  The examiner indicated that the Veteran was noted in 1979 to have episodes of pressure- like discomfort behind the eyes associated with brief periods of confusion.  He underwent a workup and was discharged from the military with a diagnosis of migraine headaches, but he had never had typical migraines or atypical migraines for that matter.  These spells were noted to last from a few seconds to a minute or two and occurred several times a day for a period of time and then did not occur for a month or longer.  The examiner diagnosed the Veteran with partial complex seizures and stated that the seizure-like episodes were more likely than not the same episodes that were described in the Veteran's service records.  

In a March 2007 VA general medical examination, the examiner indicated that the Veteran had partial complex seizures.  At the time of evaluation, the Veteran had brought a diary that recorded his episodes in the past year.  Upon review, the examiner indicated that the Veteran had anywhere from 4 to 25 episodes a month.  These episodes were described as brief periods of discomfort behind the eyes and confusion.  The episodes lasted seconds and the Veteran indicated that he did not completely lose consciousness.  He did not shake, but the spells did cause fatigue for about an hour afterwards.   

During the April 2017 Seizure Disability Benefits Questionnaire (DBQ), the examiner diagnosed the Veteran with absence seizures or petit mal or atonic seizures (generalized non-convulsive seizures) and psychomotor epilepsy.  It was noted that the Veteran had recurrent seizures since approximately 1979 as well as
symptoms of narcolepsy and severe obstructive sleep apnea.  The Veteran was noted to have tried three different anti-seizure medications, all of which had to be
discontinued due to side effects.  His most recent seizure was noted to have occurred in 2017.  Symptoms included brief interruption in consciousness or conscious control, episodes of staring, sudden loss of postural control (akinetic type), abnormalities of thinking and memory, and disturbance of gait.  The examiner then noted that the Veteran had one major seizure in the past 2 years, with an average frequency of less than 1 in the past 6 months.  Regarding minor seizures, the Veteran was noted to have 5-8 per week.  The examiner further indicated that the Veteran had unpredictable, multiple episodic partial complex seizures averaging 4-5 per week, associated with altered mental state, confusion, disorientation, sleepiness and weakness.  The examiner also clarified that the Veteran had partial complex seizures (petit mal), which could become secondarily generalized (tonic-clonic seizures).

In an April 2017 VA narcolepsy DBQ, the Veteran noted that, in and around 2007, he would fall asleep involuntarily.  Some of these episodes would occur at the same time as he had the partial complex seizures as he noted in his seizure log.  He noted that in some of his seizure attacks, he would have to support himself to keep from falling.  These would occur several times over a three day period, and he also
would have associated periods of involuntary periods of falling asleep out of character to his normal sleep cycles, during these seizure episodes.  He would be very weak and sleepy during the daytime.  There were symptoms of confusion, disorientation, pressure behind the eyeballs with these partial complex seizure episodes.  The examiner noted that the Veteran had 5-8 narcoleptic episodes per week.  

Upon review of all the evidence of record, lay and medical, the Board finds that a 40 percent disability rating is warranted for the appeal period prior to December 19, 2012.  The evidence suggests that the Veteran's symptoms have remained relatively consistent throughout the rating period prior to December 2012.  In this regard, the Veteran has also not been able to tolerate medication for his seizure disability.  As discussed in the examinations above, the Veteran has average about 1 episode per day (or approximately 5-8 episodes weekly).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 40 percent rating is warranted for the entire appeal period prior to December 19, 2012.  The Board notes that the Veteran has indicated that his disability warrants a 40 percent rating prior to December 2012 and beginning in September 1980.  

The Board further finds that a rating of 80 percent is warranted for the rating period on appeal beginning December 19, 2012.

On December 19, 2012, the Veteran indicated in his NOD that he had been recently diagnosed with narcolepsy.  Thereafter, and as noted above, the RO granted service connection for narcolepsy and rated it with the Veteran's previously service-connected seizure disability.  The Board finds that the Veteran's seizure and narcolepsy episodes have more nearly approximated more than 10 minor seizures weekly.  In this regard the April 2017 seizure examination report indicated that the Veteran had 5-8 seizures a week.  The April 2017 narcolepsy examination report noted that the Veteran had 5-8 narcoleptic episodes per week.  Although some of these narcolepsy episodes were noted to coincide with the seizure episodes, not all occurred at the same time.  Therefore, when considering both the Veteran's seizure and narcolepsy episodes, the Board finds that the Veteran has approximately 10-16 episodes a week.  Resolving reasonable doubt in the Veteran's favor, the Board finds that an 80 percent rating is warranted beginning on December 19, 2012 for both the Veteran's seizure and narcolepsy episodes.

A higher rating in excess of 80 percent is not warranted as the Veteran has not been found to have 1 major seizure per month over the last year.  

In an October 2017 NOD, the Veteran indicated that his partial complex seizures disability should be assigned an extraschedular 100 percent rating.   

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

In this case, the symptoms of the Veteran's seizure disability are fully contemplated by the applicable rating criteria.  The rating criteria under Diagnostic Code 8914, contemplates symptoms for both major and minor seizures.  These psychomotor seizures contemplate automatic states and/or generalized convulsions with unconsciousness, brief transient episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory or mood, or autonomic disturbances.   See 38 C.F.R. § 4.124a, Diagnostic Code 8914.  38 C.F.R. § 4.122 further describes the characteristics of psychomotor epilepsy.  Moreover, Diagnosis Code 8914 specifically considers the frequency of the Veteran's episodes.  Further, the Veteran's nnarcolepsy is rated under 38 C.F.R. § 4.97 , Diagnostic Code 8108, which provides that the disability be rated as epilepsy, petit mal, under the general rating formula for minor seizures.

The Veteran has not indicated why the rating criteria do not adequately contemplate his disability picture or why he believes the rating criteria is inadequate.  The Board finds that the rating criteria found in DC 8914 specifically contemplated the frequency of the Veteran's seizures.  See also 38 C.F.R. § 4.122 (describes the characteristics of psychomotor epilepsy).  Because the Veteran's seizure disability is contemplated by the rating criteria, which includes the frequency of his episodes and contemplates both major and minor seizures, the Board need not reach step 2 of the Thun analysis.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Recent case law has amended VA adjudication regulation regarding extraschedular consideration.  In this regard, on December 8, 2017, VA issued a Final Rule amending 38 C.F.R. § 3.321(b)(1), effective January 8, 2018, to clarify that an extraschedular rating is not available based on the combined effect of multiple service-connected disabilities.  See 82 Fed. Reg. 57830.  The provisions of this final rule shall apply to all applications for benefits that are received by VA, or that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on or after January 8, 2018.  As the Veteran's case on appeal here is pending before VA on or after January 8, 2018, this final rule is applicable to this case.  Accordingly, the Board finds that an extraschedular rating based on the collective impact of his seizure disability along with her other service-connected disabilities is not for consideration, as an extraschedular rating based on multiple service connected disabilities is no longer a viable theory of entitlement in this appeal.

Laws and Analysis for Residuals of a TBI

The Veteran seeks a compensable evaluation for his service-connected residuals of TBI.  He contends that his disability is more severe than reflected by the current assigned noncompensable rating. 

Diagnostic Code 8045 provides for the evaluation of TBI.  38 C.F.R. § 4.124a (2017).  Under Diagnostic Code 8045, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Adjudicators are to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Adjudicators are to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, they are to separately evaluate any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  38 C.F.R. § 4.124a.

Adjudicators are to evaluate emotional/behavioral dysfunction under 38 C.F.R. 
§ 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a.

Adjudicators are to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  
38 C.F.R. § 4.124a.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, adjudicators are to evaluate under the most appropriate Diagnostic Code.  

Adjudicators are to evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total".  However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than total," since any level of impaired consciousness would be totally disabling.  Adjudicators are to assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," adjudicators are to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a.

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.

The evidence includes a March 2010 VA TBI examination report.  The examiner indicated that the Veteran had fatigue, but only after his seizure spells.  Memory was noted to be impaired in that the Veteran had difficulty recalling some remote facts such as acquaintances, otherwise he functioned well in his work.  The Veteran had not problems with attention and was able to concentrate.  Executive function was not impaired.  The Veteran was noted to have anxiety and depression, but these were related to his already service-connected PTSD disability.  

The Veteran underwent a TBI examination in April 2017.  The examiner indicated that the Veteran complained of mild memory loss in that he had difficulty trying to remember specific people.  His judgment, motor activity, and visual spatial orientation were normal.  Social interaction was routinely appropriate and he was always oriented to person, time, place, and situation.  Subjective symptoms were noted to include seizures, excessive day time sleepiness, and fatigue.  There were no neurobehavioral effects.  The Veteran was also able to communicate by spoken and written language.  Regarding consciousness, the examiner indicated that the Veteran had present altered state of consciousness; however, this was specifically characterized by episodic excessive day time sleepiness where the Veteran fell asleep without warning.  

Turning to the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, the Board notes that each facet was addressed in the April 2017 VA TBI examination.  The first facet is memory, attention, concentration and executive functions.  A level of severity of "0" has been assigned. The Board acknowledges that the April 2017 VA examiner indicated that the Veteran had a complaint of mild memory loss, to include difficulty remembering specific people.  However, the Veteran's impairment in memory has been attributed to his service-connected psychiatric (PTSD) disability, which is considered a part of the currently assigned 50 percent evaluation.  Because this impairment has already been contemplated under Diagnostic Code 9411 for PTSD, the symptoms may not be considered in rating TBI residuals under Diagnostic Code 8045.  38 C.F.R. 
§ 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

A level of severity of "0" has been assigned for the judgment facet, indicating that the examiners found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as impairment for complex or unfamiliar decisions, occasional inability to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  The Veteran's judgement has been consistently evaluated as intact during the pendency of the appeal. 

A level of severity of "0" has been assigned for the social interaction facet, indicating that the examiner found evidence that the Veteran had routinely appropriate social interaction.  A higher level of severity of "1" is not warranted unless social interaction is occasionally inappropriate.  There was no evidence of inappropriate behavior on clinical evaluation by the VA examiner.   The Board finds that a higher level of severity of "1" for social interaction has not been shown by the evidence of record. 

A level of severity of "0" has been assigned for the orientation facet, indicating that the examiner found evidence that the Veteran is always oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasional disorientation to one of the four aspects (person, time, place, and situation) of orientation.

A level of severity of "0" has been assigned for the motor activity (with intact motor and sensory system) facet, indicating normal motor activity.  A higher level of severity of "1" is not warranted unless an examiner finds that motor activity is normal most of the time.  There is no finding of motor impairment during the pendency of the appeal. 

A level of severity of "0" has been assigned for the visual spatial orientation facet, indicating that the examiners found such orientation is normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mild impairment, including occasionally getting lost in unfamiliar surroundings, having difficulty reading maps or following directions, and being unable to use assistive devices such as GPS.  There is no finding of visual spatial orientation impairment during the pendency of the appeal.

A level of severity of "0" is assigned for subjective symptoms facet that do not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  

The Board acknowledges that the April 2017 VA examiner indicated that the Veteran had subjective complaints of recurrent seizures, excessive day time sleepiness, and fatigue.  However, these symptoms have been attributed to his diagnosis of seizure disorder and narcolepsy, which is considered a part of the 80 percent evaluation for his service-connected seizure disability under Diagnostic Code 8914.  Because these symptoms have already been contemplated by the 40 and 80 percent ratings under Diagnostic Code 8914, the symptoms may not be considered in rating TBI residuals under Diagnostic Code 8045.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

A level of severity of "0" has been assigned for the neurobehavioral effects facet, indicating that the examiner found no neurobehavioral impairment.  A higher level of severity of "1" is not warranted unless an examiner finds one or more neurobehavioral effects. 

A level of severity of "0" has been assigned for the communication facet, indicating that the examiner found evidence that the Veteran is able to communicate by spoken and written language (expressive communication), and comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds comprehension or expression, or both, of either spoken language or written language that is only occasionally impaired, and that the veteran can communicate complex ideas. 

Finally, although the April 2017 VA examiner checked the box noting that the Veteran experienced a persistently altered state of consciousness, the examiner specifically indicated that the Veteran experienced episodic excessive daytime sleepiness which resulted in him falling asleep without warning.  The Board finds that this does not more nearly approximate a total impairment of consciousness, such as a vegetative state, minimally responsive state, or coma.  Further, the Veteran's daytime sleepiness and narcolepsy have already been rated under Diagnostic Code 8108, which provides that the disability be rated as epilepsy, petit mal, under Diagnostic Code 8911, which is to be rated under the general rating formula for minor seizures.  Therefore, he does not meet a total disability rating due to his state of consciousness.

In conclusion, at no point during the appeal has the evidence indicated that a compensable rating is warranted for the Veteran's TBI under Diagnostic Code 8045.  While the Veteran has symptoms of executive functioning impairment, these symptoms are not attributable to his TBI.  Using the table to evaluate cognitive impairment, the Veteran's residuals have not been rated as any more than at a level "0" impairment at any point during the appeal.  Using the table to evaluate subjective symptoms, the Veteran's TBI residuals have not been characterized as any more severe than a level "0."  An assigned value of "0" yields a noncompensable evaluation, and only one evaluation may be assigned for all of the applicable facets under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Therefore, an increased rating is not warranted, and the noncompensable evaluation currently assigned for the Veteran's TBI is most appropriate for the entire period under consideration.

Laws and Analysis for a TDIU

The Veteran is already in receipt of a TDIU based on his service-connected seizure and narcolepsy disability effective December 19, 2012.  Notably, December 19, 2012 was the date the AOJ granted service connection for narcolepsy and recharacterized the seizure disability to include narcolepsy.  Accordingly, the Board will consider whether a TDIU is warranted for the period prior to December 19, 2012.

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91. The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16 (a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 
38 C.F.R. § 4.16 (a).

Here, the Veteran's service-connected disabilities prior to December 19, 2012 include a seizure disorder (without narcolepsy), PTSD, diabetes mellitus, residuals of a shell fragment wound, left knee chondromalacia, left knee instability, and tinnitus.  The Veteran met the schedular requirements for a TDIU rating under 
38 C.F.R. § 4.16 (a).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2017).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Court held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). 

Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion. Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16 (a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). 

Prior to December 19, 2012, the Veteran indicated that he was prevented from obtaining and maintaining substantially gainful employment due to his service-connected diabetes mellitus disability.  See June 2006 application for increased compensation based on unemployability.  In his TDIU application, the Veteran reported that he last worked in 2006 as a contract consultation.  The Veteran further indicated that he had a college education and certification to become a certified supply chain professional.  A response from the Veteran's former employer dated in March 2007 noted that the reasons for the Veteran's termination were that he was unable to travel on a weekly basis.

After a review of all the evidence, lay and medical, the Board finds that a TDIU is not warranted.

The evidence includes an August 2006 VA epilepsy examination report.  During the evaluation, the Veteran reported that he missed work "twice a year."

In a March 2007 VA general examination, the Veteran stated that he last worked as a consultant about a year ago.  He indicated that he had to leave this job because the travel made it difficult for him to coordinate his meals and his medicine for his diabetes.  The examiner indicated that "none of the patient's medical problems would limit his employability at this time." 

During a May 2009 VA PTSD examination, the Veteran reported that after the military, he went to college and earned a degree in information systems in 1982.  He went to work for EDS where he worked for 23 years and then retired.  After that, he went to work for a friend who had a consulting firm.  The Veteran reported that the consulting the job was a great job, he loved it, and was making great money.  However, about a year after taking the job, the Veteran was diagnosed with
diabetes, which required accommodations that could not be made.  He explained that the job involved frequent airplane flying and variable schedules.  Due to his diabetes, he was required to eat on a regular basis and found that it was dangerous to inject insulin in the pressured cabin of an aircraft.  As such, the Veteran had to leave the job.  

In a May 2009 VA diabetes examination, the examiner indicated that the Veteran's diabetes did not alter his normal daily activities and his diabetes was under "very good control."  

During a March 2010 VA TBI examination, the Veteran reported that he stopped working in 2006 because of difficulty following his diabetes diet and treatment due to the frequent travel required.  The examiner noted that the Veteran had no cognitive problems with attention.  It was noted that the Veteran had functioned well for years at work since service and his executive function was not impaired.  

Based on the foregoing, the Board finds that, while the Veteran does experience difficulty traveling due to his service-connected diabetes, he was able to work since service.  Further, there is no indication in the medical or lay evidence of record that the Veteran would be unable to perform other jobs that do not require excessive airplane travel.  The Veteran is college educated and has vast experience in his field.  Moreover, none of the VA examinations discussed above indicated that the Veteran was unable to obtain or maintain substantially gainful employment.   

For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for a TDIU have not been met or more nearly approximated for the period prior to December 19, 2012.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the appeal is denied.

In reaching this decision, the Board acknowledges that the claim for service connection for sleep apnea is being remanded below.  This claim, however, was filed on December 19, 2012 (the current effective date for the grant of a TDIU).  Hence, even if service connection is granted, the effective date of the award would not impact the TDIU issue for the appeal period prior to December 19, 2012.  See 
38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017) (the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later).  As such, the claim for service connection for sleep apnea is not inextricably intertwined with the TDIU issue adjudicated by the Board at this time.


ORDER

A 40 percent rating, but no higher, for a seizure disorder prior to December 19, 2012, is granted.

An 80 percent rating, but no higher, for a seizure disorder with narcolepsy beginning December 19, 2012, is granted.

A compensable disability rating for service-connected residuals of a traumatic brain injury is denied. 

Entitlement to a TDIU prior to December 19, 2012 is denied.


REMAND

Pursuant to the Board's December 2016 remand, the Veteran was scheduled for a sleep apnea examination.  A medical opinion was obtained in April 2017 and the examiner opined that the Veteran's sleep apnea was less likely than not "proximately due to or the result of" the Veteran's service-connected condition.  The Board finds this opinion inadequate as the examiner failed to address the theory of aggravation.  Further, the examiner did not discuss whether the Veteran's now service-connected narcolepsy either caused or aggravated the Veteran's sleep apnea.  As such, an addendum opinion is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the VA examiner who performed the April 2017 VA examination for the Veteran's sleep apnea for a supplemental opinion.  If the April 2017 VA examiner is not available, then the Veteran should be scheduled for a new VA examination.  The claims file must be made available to the examiner, and the examiner should indicate in the report whether or not the claims file was reviewed.  The examiner should provide an opinion as to the following:

(a)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's sleep apnea is caused or aggravated by the service-connected narcolepsy disability.

(b)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's sleep apnea is aggravated by the service-connected seizure with narcolepsy disability.  If aggravation is found, to the extent possible, the examiner should identify the baseline level of severity of the disability prior to the onset of aggravation.

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

(c)  The VA examiner should provide a rationale for the opinions rendered.

2.  The AOJ should readjudicate the claim on appeal based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).








______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


